Case 5:19-cv-00887-VAP-KK Document 25 Filed 08/05/19 Page 1 of 2 Page ID #:192




  1 CKR LAW, LLP
    JONATHAN P. HERSEY, Cal. Bar No. 189240
  2    jhersey@slaterhersey.com
    100 Spectrum center Drive, Suite 420
  3 Irvine, California 92618
    Telephone: 949-398-7500
  4 Facsimile: 949-398-7501
  5 Attorneys for Plaintiff
    SHUANG YING (NANCY) ZHANG
  6
  7                         UNITED STATES DISTRICT COURT
  8                       CENTRAL DISTRICT OF CALIFORNIA
  9
 10 SHUANG YING (NANCY) ZHANG,                   Case No. 5:19-CV-00887-VAP-KK
 11                     Plaintiff,               Hon. Virginia A. Phillips
            v.                                   Courtroom 8A
 12
    A-Z REALTY & INVESTMENT                      Complaint filed:   May 10, 2019
 13 CORP., a California corporation;
    DONGYAN (ANNIE) ZHENG, an                    NOTICE OF ERRATA OF
 14 individual; JENNIFER WHELAN, an              CORRECTED PLAINTIFF’S JOINT
    individual; REALTY ONE GROUP,                OPPOSITION TO MOTIONS TO
 15 INC., a California corporation; JIHUI        DISMISS
    (LUCKY) LUO, an individual, SHI
 16 DAN CHEN, and individual; MING-
    WING LAM, an individual; FU LONG             HEARING
 17 ZHENG, an individual; and DOES 1-            Date:      August 26, 2019
    30, inclusive,                               Time:      2:00 p.m.
 18                                              Courtroom: 8A, 8th Floor
                        Defendants.
 19
 20
 21 TO THE COURT AND ALL PARTIES TO THIS ACTION:
 22         PLEASE TAKE NOTICE that Plaintiff Shuang Ying (Nancy) Zhang
 23 (“Plaintiff”) hereby provides notice of errata and correction as follows:
 24 / / /
 25 / / /
 26 / / /
 27
 28
                                              -1-
        NOTICE OF ERRATA OF CORRECTED PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
Case 5:19-cv-00887-VAP-KK Document 25 Filed 08/05/19 Page 2 of 2 Page ID #:193




  1        Plaintiff filed her “Joint Opposition to Motions to Dismiss” as Docket #23
  2 (the “Joint Opposition”). The Joint Opposition inadvertently failed to include a
  3 table of contents and table of authorities. Plaintiff filed a corrected Joint Opposition
  4 containing a table of contents and table of authorities as Docket #24.
  5
  6 DATED: August 5, 2019                      CKR LAW, LLP
  7
                                         By: /s/ Jonathan P. Hersey
  8                                                     Jonathan P. Hersey
                                                       Attorneys for Plaintiff
  9
                                               SHUANG YING (NANCY) ZHANG
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               -2-
        NOTICE OF ERRATA OF CORRECTED PLAINTIFF’S JOINT OPPOSITION TO MOTIONS TO DISMISS
